Citation Nr: 0726722	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on a direct basis.

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 and Supp. 2007).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to January 
1974.  He died in October 2001.  The appellant is the 
veteran's mother, acting as custodian for the veteran's son.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in June 2003 (DIC 
pursuant to 38 U.S.C.A. § 1151) and June 2004 (service 
connection for cause of death on a direct basis) issued by 
the Winston-Salem, North Carolina.

Of record is correspondence submitted from a private 
attorney, Richard Thompson.  See, for example, letter 
received in September 2003.  This letter informed VA that his 
law firm had essentially been retained to represent the 
appellant.  The RO, in November 2006, supplied the appellant 
a VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative.  She is not shown to have signed 
and returned this form.  As such, the appellant in this case 
is prosecuting her claims pro se, i.e., representing herself. 

Two other matters, entitlement to accrued benefits and 
child's death pension, are also shown to have been addressed 
by the RO.  These matters essentially arise from the 
appellant's claim received by the RO in October 2002.  See VA 
Form 21-524.  Contrary to the letter provided the appellant 
in June 2003, which informed her that the RO had denied 
claims for death pension and accrued benefits, the RO in fact 
at that time had only adjudicated her claim for DIC benefits 
under 38 U.S.C.A. § 1151.  See June 2003 RO rating decision.  
The claim for accrued benefits was later adjudicated (and 
granted) by the RO in April 2007.  The Board also observes 
that the appellant has yet to supply VA with appropriate 
financial information, necessary for the adjudication of the 
death pension claim.  As such, the Board does not have 
appellate jurisdiction to adjudicate these two matters.  

The record may raise the issue of entitlement to recognition 
of Z.C.D., as the helpless child of the veteran.  
Accordingly, the appropriate application form should be 
forwarded to the appellant for her completion.  Should the 
form be completed and filed the RO should undertake 
appropriate action. 

For the reasons outlined herein below, this appeal is, in 
part, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  Consistent with the 
following instructions, VA will notify the appellant of any 
further action required on his part.  


FINDINGS OF FACT

1. The veteran died in October 2001.  The cause of death 
listed on his death certificate was pneumonia, due to or as a 
consequence of non-small cell cancer of the lung.

2.  At the time of the veteran's death, service connection 
had been established for major depression, evaluated as 50 
percent disabling; left knee chondromalacia, evaluated as 10 
percent disabling; and right knee chondromalacia, evaluated 
as 10 percent disabling.  The combined evaluation was 60 
percent.  He was also in receipt of a permanent and total 
disability rating for pension purposes.

3.  A service-connected disability was neither an immediate 
nor an underlying cause of the veteran's death, etiologically 
related to the cause of his death, nor did a service 
connected disability hasten the death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death on a direct basis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in a January 2005 
statement of the case (SOC) and June 2005 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence.  She was also notified, as part of a 
November 2006 supplement SOC (SSOC), of the type of evidence 
necessary to establish an effective date for the benefit 
sought.  Finally, the January 2005 statement of the case 
provided notice of the disorders for which the veteran was 
service connected, and notice of the evidence necessary to 
substantiate her claim based on a disorder which was not 
service connected. 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310. 
 The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b). 
 In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
 It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Lung cancer is such a disease.  38 C.F.R. §§ 
3.307, 3.309(e).  However, the veteran is not shown to have 
served in Vietnam.  

In the present case, the cause of death listed on the death 
certificate was pneumonia, due to or as a consequence of non-
small cell cancer of the lung.  The veteran's death 
certificate shows that an autopsy was not performed.  

At the time of the veteran's death, service connection had 
been established for major depression, evaluated as 50 
percent disabling; left knee chondromalacia, evaluated as 10 
percent disabling; and right knee chondromalacia, evaluated 
as 10 percent disabling.  The combined evaluation was 60 
percent.  He was also in receipt of a permanent and total 
disability rating for pension purposes

The service medical records are devoid of reference to 
complaints or diagnosis of any of the disorders listed on the 
death certificate.  

A March 2001 VA discharge summary notes the first postservice 
diagnosis of left lung non-small cell cancer.  

The terminal hospital discharge report, from the VA Medical 
Center in Huntington, West Virginia, shows that the veteran 
died in October 2001, after having been admitted for a period 
of five days.  The report includes many final diagnosed 
disorders.  Significantly, not one of the veteran's service-
connected disabilities was listed.  The report also does not 
provide an opinion concerning a relationship between the 
veteran's death and his service-connected disabilities.  

A VA physician in July 2006, after reviewing the veteran's 
claims files, and after observing that the death certificate 
had shown that the veteran died as a result of pneumonia 
secondary to non-small cell carcinoma of the lung, indicated 
that "In my opinion, there is no connection between the 
major depression and chrondromalacia patellae [the veteran's 
service-connected disabilities], and the non-small cell 
carcinoma of the lung.  Therefore, I do not feel that the 
veteran's death was contributed to or materially hastened by, 
his service-connected disabilities."  

In short, the only medical opinion of record which addresses 
whether the veteran died as a result of his service-connected 
disorders was presented by the VA physician in July 2006.  As 
stated, he essentially indicated at that time that the 
veteran's service-connected disorders did not contribute to 
or cause his death.  Thus, the preponderance of the evidence 
is against a finding that the veteran's service-connected 
disabilities caused or were a contributory cause of death.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service-connected 
disorder had a causal connection to the veteran's death.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

Concerning the instant claim for entitlement to DIC for the 
cause of the veteran's death, under the provisions of 38 
U.S.C.A. § 1151, the Board finds that there is a further VA 
duty to assist the appellant in developing evidence pertinent 
to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The appellant essentially contends, on behalf of the 
veteran's son, that the death of the veteran was due to VA's 
inability to promptly diagnosis his lung cancer, and, as a 
result, afford him the opportunity to receive timely 
treatment.  The alleged failure to diagnose and treat 
included VA's purported inability to correctly interpret 
and/or follow up X-ray reports from November and December 
2000 at the Huntington, West Virginia VA Medical Center.  The 
appellant also claims at the veteran received improper VA 
treatment while he was hospitalized in September and October 
2001.  See letter received in September 2002.

On file is an opinion offered by the Huntington VA Medical 
Center Director in March 2003.  The opinion indicated that 
the care afforded the veteran in 2000 and 2001 was both 
"appropriate and timely."  The Director added that the 
veteran's death was "neither caused by nor hastened by 
substandard care."  

Contrary to the above-cited VA opinion, private medical 
opinions on file, dated in November 2003 and September 2004, 
and submitted by Dr. Thomas O'Grady, who essentially found 
that the failure of VA medical personnel at the Huntington VA 
Medical Center to "note and act upon" abnormal chest X-ray 
findings dated in 2000 delayed the veteran's diagnosis of 
lung cancer for a period of three months, allowing the tumor 
to grow in size.  This delay thereby, according to the 
physician, denied the veteran the "opportunity for an early 
diagnosis and better chance for cure."  This, he added, was 
a "departure from the standard of care and was causally 
related to his demise in October 2001."  Hence, Dr. O'Grady 
arguably found that VA's care to be negligent.  38 U.S.C.A. § 
1151.

In order to reconcile the above-cited conflicting opinion 
evidence, a remand to obtain a medical opinion addressing 
this matter is needed.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  The VCAA requires that VA secure a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  When medical evidence is not adequate, 
VA must supplement the record by seeking an advisory opinion.  
38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA General 
Counsel's Office to determine whether a 
claim has been filed against the United 
States under the Federal Torts Claims 
Act.  If so, the RO should request 
photocopies of all medical records 
presented in that litigation.  If a 
settlement has been entered the RO should 
secure a copy of the terms of settlement.

2.  The appellant's claims files must be 
presented for review by a board certified 
VA oncologist who is not associated with 
in any manner the Huntington, West 
Virginia VA Medical Center.  After fully 
reviewing the veteran's claims files, 
including his medical history, the 
reviewer must address the following 
questions:

a)  Based on a review of the claims 
files, is it at least as likely as 
not that the veteran's death due to 
or the result of, or is otherwise 
related to, VA's failure and/or 
inability to diagnosis lung cancer 
as early as the November 2000 VA 
treatment provided by the VA Medical 
Center in Huntington, West Virginia, 
or any other VA treatment afforded 
the veteran during his lifetime?

b)  In affording the veteran medical 
care from November 2000 until his 
death in October 2001, is it at 
least as likely as not that VA 
personnel displayed carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault in furnishing the 
medical treatment? The reviewer must 
specifically address the appellant's 
contention that the veteran's lung 
cancer could have and should have 
been diagnosed by VA as early as 
November 2000.

c)  Is it at least as likely as not 
that the proximate cause of the 
veteran's death was due to an event 
which was not reasonably foreseeable 
by VA medical care providers in 
providing the treatment in question 
based on what a reasonable health 
care provider would have seen?

The examiner must specifically 
comment on the medical opinions 
supplied VA in November 2003 and 
September 2004 by Dr. Thomas 
O'Grady.

The examiner should provide a 
complete rationale for all 
conclusions reached.

3.  The RO must review the examiner's 
opinion to ensure compliance with the 
Board's remand instructions.  If the 
medical opinion report is not in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return the report for any and all 
needed action.

4.  Thereafter, following any other 
appropriate development, the RO must 
readjudicate the claim of entitlement to 
DIC for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. 
§ 1151.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response from the appellant.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


